                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


RICHARD VILLAR,

            Petitioner,

v.                                            Civil Action No. 5:19CV207
                                                                 (STAMP)
FCI GILMER, Warden,

            Respondent.


                        MEMORANDUM OPINION AND ORDER
                     AFFIRMING AND ADOPTING REPORT AND
                    RECOMMENDATION OF MAGISTRATE JUDGE

                          I.   Procedural History

     The pro se1 petitioner, Richard Villar (“Villar”), filed a

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241.

ECF No. 1.        Petitioner is a federal inmate incarcerated at FCI

Gilmer in Glenville, West Virginia.         For relief, petitioner seeks

an emergency recalculation of good conduct time under the First

Step Act.    ECF No. 1 at 8.

     This civil action was referred to United States Magistrate

Judge James P. Mazzone under Local Rule of Prisoner Litigation

Procedure    2.      Magistrate   Judge   Mazzone   issued   a   report   and

recommendation (ECF No. 7) recommending that the petitioner’s

petition (ECF No. 1) be denied and dismissed as moot.             ECF No. 7

at 3.    The petitioner did not file objections to the report and



     1
      “Pro se” describes a person who represents himself in a court
proceeding without the assistance of a lawyer. Black’s Law
Dictionary 1416 (10th ed. 2014).
recommendation.          For the following reasons, this Court affirms and

adopts the report and recommendation in its entirety.

                                    II.    Applicable Law

         Pursuant to 28 U.S.C. § 636(b)(1)(C), this Court must conduct

a   de    novo       review    of    any    portion    of    the    magistrate   judge’s

recommendation to which objection is timely made.                         As to findings

where no objections were made, such findings and recommendations

will be upheld unless they are “clearly erroneous or contrary to

law.”         28 U.S.C. § 636(b)(1)(A).              Because the petitioner did not

file      any    objections         to    the    report     and    recommendation,    the

magistrate judge’s findings and recommendations will be upheld

unless they are “clearly erroneous or contrary to law.”                        28 U.S.C.

§ 636(b)(1)(A).

                                     III.       Discussion

         In    his    report    and       recommendation,         the   magistrate   judge

correctly noted that in the instant case, “[w]hen Petitioner filed

his habeas petition, the BOP inmate locater indicated that his

projected release date was October 27, 2020.                        ECF No. 7 at 2.   The

magistrate judge then determined that “[i]t has now been updated to

reflect a release date of July 22, 2020.”                         Id.   Accordingly, the

magistrate judge properly concluded that petitioner’s good conduct

time has been recalculated pursuant to the First Step Act, and the

relief that he was requesting has been granted without court

intervention.           Id.    Therefore, the magistrate judge recommended


                                                 2
that the petitioner’s petition (ECF No. 1) be dismissed as moot

Id. at 3.

     Upon   review,     this    Court       finds   no    clear   error   in    the

determinations    of   the     magistrate     judge      and   thus   upholds   his

recommendation.

                               IV.   Conclusion

     For the reasons set forth above, the report and recommendation

of the magistrate judge (ECF No. 7) is AFFIRMED and ADOPTED in its

entirety.   Accordingly, the petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2241 (ECF No. 1) is DISMISSED AS MOOT.

Further, the petitioner’s motion for leave to proceed in forma

pauperis (ECF No. 2) and motion to send copies of the pleadings to

this Court electronically (ECF No. 6) are DENIED AS MOOT.

     This Court finds that the petitioner was properly advised by

the magistrate judge that failure to timely object to the report

and recommendation in this action would result in a waiver of

appellate rights.      Because the petitioner has failed to object, he

has waived his right to seek appellate review of this matter.                   See

Wright v. Collins, 766 F.2d 841, 844-45 (4th Cir. 1985).

     It is ORDERED that this civil action be DISMISSED and STRICKEN

from the active docket of this Court.

     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to the pro se petitioner by certified mail and to


                                        3
counsel of record herein.   Pursuant to Federal Rule of Civil

Procedure 58, the Clerk is DIRECTED to enter judgment on this

matter.

     DATED:   November 6, 2019



                             /s/ Frederick P. Stamp, Jr.
                             FREDERICK P. STAMP, JR.
                             UNITED STATES DISTRICT JUDGE




                                 4
